Citation Nr: 1411460	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis of the bilateral feet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella with patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen a right knee disorder as secondary to the service-connected left knee chondromalacia patella with patellofemoral syndrome.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hand disorder.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a left hand disorder.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a right hand nerve injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2014 the Veteran's representative submitted a motion to remand the Veteran's claims in order that she may be scheduled a hearing before a Veterans Law Judge.  The Board notes that this request for a hearing was received by the Board within 90 days of certification of her appeal to the Board.  Accordingly, the motion for remand has been granted.  See 38 C.F.R. § 20.1304 (2013). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should contact the appellant and determine whether the appellant wishes to present testimony before the Board via a videoconference hearing, an in-person hearing at the RO, or an in-person hearing before the Board in Washington, DC.  After such a determination has been made, such a hearing should be scheduled and the appellant informed of said hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2013).  All correspondence pertaining to this matter should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


